Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (method of diagnosing MS) in the reply filed on 7/15/22 is acknowledged.
Claims 1-8, 11, 14, 18, 40, 42-43, 45-47, 53, 55, and 74 are pending. Claims 40, 42-43, 45-47, 53, 55, and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/22.
Claims 1-8, 11, 14, and 18 are under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see page 39. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to because of the following informalities: paragraph 26 describes figure 2 but fails to provide any description for 2G.  
Appropriate correction is required.


Drawings
The drawings are objected to because:
Figure 1F: the label under “normal brain” is illegible.
Figure 2G: the label “CSF” is clear; the others are not. The values on the x- and y-axis are illegible.
Figure 6B: the darker lines are distinguished with a square, vertical line, and triangle. The lighter lines are not or, if they are, these symbols are not apparent in either the legend or the lines themselves. The right hand portion of the topmost line of the graph appears to have circles, but these symbols disappear on the left hand of the graph, while the other two lines do not appear to have symbols at all.
Figure 9B: the labels in the legend are illegible.
Figure 10: OD-9, DAPI, and SMI-94 are all represented by the same color; which shade in the drawing corresponds to which label cannot be determined. 
Figure 11: non-phosphorylated NP, DAPI, and SMI-94 are all represented by the same color; which shade in the drawing corresponds to which label cannot be determined.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim(s) currently use exemplary language (e.g. such as, optionally, preferably, in particular, etc.). Such language does not further limit the claim but potentially causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". Therefore, exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  claim 18 recites a list of alternatives; however, that list uses “or” and “and/or” in the same list. Only one instance of such a conjunction should be used and only prior to the last element of the list.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11, 14, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are methods and fall within the statutory category of a process.

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claims recite the observation of a natural phenomenon. The claims direct others to detect the presence or absence of a naturally occurring protein (PrPms) and then informs relevant parties as to what that observation “indicates”. The fact pattern is similar to that in Mayo v Prometheus case. In Mayo, a drug was administered, the natural metabolites were measured, and a conclusion was made about treatment efficacy; this was deemed ineligible by the Supreme Court. In Mayo, a level of the metabolite "less than about 230 pmol per 8x108 red blood cells [indicated] a need to increase the amount of said drug”. Such claim limitations were found to be a description of the correlation itself and not “significantly more”. The Court deemed that "warning" the user of the implications of the data was not eligible in Mayo. In the same way, the instant claims encompass no more than observing a natural phenomenon—the presence of PrPms and analogous to the metabolites in Mayo—and informing others as to what the data is indicative of (the same as in Mayo).
All dependent claims require this “indicative” portion of the claim and so all dependent claims recite a judicial exception for the same reasons.

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the claimed method terminates by informing others what the observation is “indicative” of. There are no elements beyond the observation and so the exception has not been integrated into a practical application. Elements such as detecting are part of the necessary data gathering portion (“mere data gathering”) that has been determined by the Courts to not meet the requirements of a practical application. In particular, claim 1 encompasses any and all possible means of detecting (observing) the protein, which is necessary to make any conclusion regarding what that protein is indicative of. Thus, the claims are a clear attempt to monopolize the judicial exception with no meaningful limits beyond the exception itself.
Claim 2 recites a further indication of the absence of the protein: absence is indicative of a subject without MS. The claim does not require actually using or detecting protein in a control sample, but rather is directed solely to qualities of a sample from a non-MS subject. As such, this claim is a judicial exception itself and cannot serve to integrate the exception.
Claims 3-7 are directed to properties of the PrPMS. They are not active steps but merely further descriptive of the judicial exception and so fail to integrate the exception into a practical application.
Claims 8 and 11 describe where to observe the natural phenomenon and so form part of the exception itself. As such, these limitations cannot integrate the exception into a practical application.
Claims 14 and 18 are directed to means for detecting the protein. These form part of the “mere data gathering”, which is not an integration of the judicial exception but rather instructions for how one might observe the exception in the first place.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. 
In this case, as noted above, claims 14 and 18 are the only claims which provide elements in addition to the judicial exception. However, these are still recited at a high level of generality and/or recite well-understood, routine, and conventional methods of detecting proteins. For example, the specification lists using ThT  or Congo Red as “spectral analysis”. The following documents also use these techniques for protein detection/diagnosis:
WO 2015028537 (form 892) uses RT-QuIC, PMCA, and ThT for detection of human prions (claims 11, 12, 14, and 17; p. 24 L8-10)
US 20070020682 (form 892) uses PMCA for prion detection (claim 44).
US 20130288389 (form 892) uses ThT for prion detection (claim 13) and discloses the benefits of RT-QuIC while also teaching that PMCA is well known for detection of these proteins (paragraphs 236, 237, 286 and 289). 
US 8445642 (form 892) describes using PMCA to detect PK-sensitive prions (C17).
Orru (form 892) reviews several known methods of detecting prions including PMCA, TR-QuIC, and ThT (table 1).
The particular means of detecting PrPMS represent no more than well-known, routine, and conventional techniques for detecting prions. The Court in Ameritox v Millennium 88 F.Supp.3d 885 (2015) determined that while the decision in Mayo tied the notion of well-understood and conventional steps to "activity already engaged in by the scientific community", the Court when deciding Myriad v Ambry couched the question as "techniques that a scientist would have thought" to use. The relevant question when determining whether or not a technique was routine and conventional is not necessarily that the steps were strictly practiced in the art prior to the invention as in Mayo, but whether the techniques are those that would have been thought of by the artisan given the relevant information. This conclusion is supported not only by the Ameritox case, but also by the decision in Ariosa v Sequenom, where the sample was clearly unconventional (maternal plasma had routinely been disregarded as medical waste) but when provided with information regarding the natural relationship between cffDNA in maternal plasma and a diagnosis, the remaining portion of the claim was drawn to no more than "known laboratory techniques". This is also supported by the decision in Myriad v Ambry, where the probes for BRCA1 were previously unknown, but represented no more than a standard technique for detection; "any scientist engaged in obtaining the sequence of a gene in a patient sample would rely on these techniques".
In this case, the documents cited clearly establish that, when tasked with detecting the presence or absence of a prion protein such as PrPMS, the artisan would have immediately considered well-established techniques such as PMCA or spectral analysis. As such, these elements are not sufficient to render the claims eligible.
Therefore, claims 1-8, 11, 14, and 18 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires that the abnormal protein is “absent in a control sample from a subject without MS”. However, claim 1, from which claim 2 depends, notes that presence of the protein is indicative of a subject “at risk of developing” MS. A subject at risk of developing MS clearly does not have MS, yet this subject is a subject without MS but where the abnormal protein is present, contrary to the limits of claim 2. As noted above, claim 2 is not a description of an active step; the claim is not directed to choosing a control wherein that sample is absent the protein. Rather, the claim is directed to a property of the protein, stating that the protein is absent in all samples from subjects without MS, designating these samples as “controls”. However, based on the independent claim, this property does not exist for all non-MS samples, leading to a lack of clarity regarding the metes and bounds of the claim.
Therefore, claim 2 is indefinite.

Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 is directed to PrPMS, which is defined as a transmissible, proteinase K-sensitive conformer of PrP. These properties are described in the specification as well as known in the prior art and so this protein in claim 1 is deemed to meet the requirements for written description.
	However, claims 2-7 recite additional properties for the protein. In one case, all PrPs which are both transmissible and proteinase-K sensitive possess these claimed properties; in this case, the claims are also deemed to meet the written description requirement. However, under §112(d), dependent claims must recite an additional limitation. As such, claims 2-7 could be interpreted as providing further limitations, i.e., not every protein of the genus of claim 1 also has the properties of claims 2-7. In such a case, the claims fail to meet the written description requirement. 
One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, no structure whatsoever is provided for the claimed proteins; the proteins are described entirely by desired properties. The Examiner has set forth prior art that appears to meet certain property limitations and so concluded that all such properties must be inherent. If this is not the case, then the specification fails to adequately describe any structure of the prion responsible for the claimed properties and so fails to convey to the skilled artisan that Applicant was in possession of the breadth of the claimed genus of prions. Without adequate description of the compounds, the method cannot be described in full (Rochester (358 F.3d 916)).
In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, in this case, the specification detects but does not identify any relevant structural features of the proteins. The claims encompass the genus which is entirely defined by the name of the genus and certain properties of the genus without naming any actual species of that genus.
This is exemplified with claim 7. Castro (cited and discussed below) detects a transmissible, proteinase K sensitive conformer of PrP from a tissue sample of a subject. However, Castro clearly notes that pronase E “produced no apparent change in the PrP fragment pattern” (p.2 C1), clearly demonstrating that the properties of claim 7 are not inherent to the genus of claim 1. However, the application as a whole fails to describe any characteristic of the prion proteins claimed which are responsible for this property and so the skilled artisan cannot envisage the species of the genus of claim 1 that do and do not have the properties of claim 7. This deficiency does not allow the skilled artisan to understand that Applicant was in possession of the invention as broadly as claimed, as mere naming of a desired property of the detected protein is insufficient to describe the genus as a whole.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the identity of any member of the genus as it is entirely claimed by hoped-for properties without describing the protein itself. Conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	Therefore, claims 2-7 do not meet the written description requirement.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As articulated above, claims 2-7 might be providing further limitations, i.e., the PrPMS of claim 1 encompasses prions without the properties of claims 2-7. However, it is also possible that all transmissible, proteinase K-sensitive conformers of PrP possess these properties. If this is the case, then claims 2-7 do not provide any further limitation and so fail to meet the requirements of §112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting proteinase K-sensitive PrP, does not reasonably provide enablement for making a diagnosis based on detecting specifically the PrP with the additional properties claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to sue the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	The nature of the invention is diagnosing a subject as having or being at risk for MS by detecting certain proteins. The breadth of the claims is such that these detected proteins must have certain properties. To be enabled, it must be determined if practicing the method would require undue experimentation. Complexity does not control the enablement analysis, but rather it must be considered if such experimentation was typically engaged in by the art (MPEP §2164.01).
	In order to make a diagnosis of MS, claim 1 requires detecting a particular PrP. Detecting prion in a sample and then exposing it to PK to determine sensitivity is not considered undue experimentation and would be within the realm of an ordinary diagnostic laboratory. However, claim 3 requires that this protein also forms deposits of ß-sheet rich amyloid. Determining secondary structure of a protein is not a routine aspect of a diagnosis and is considered undue. Claims 4-6 require obtaining a transgenic mouse, injecting that mouse with the detected prion from the sample, and following this mouse for months/years to determine if that injection causes MS pathology such as brain atrophy or demyelination. This would be required after every sample is tested from every subject because, if the prion in the sample does not elicit these changes in the mouse, then the prion did not have these properties and so one did not practice the claimed method. Performing de novo transgenic animal experiments after every diagnostic test is clearly in the realm of undue experimentation as this adds a considerable amount of effort which is not routinely engaged in by a professional seeking a medical diagnosis.
	Therefore, claims 3-6 are not enabled for their full scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro (form 892).
Regarding claim 1, Castro detects PK-sensitive conformers of PrP (figure 1). Castro teaches these prions are infective (figure 2), meeting the limitations of “transmissible”. The sample was obtained from a mouse, which is a “subject”. Thus, Castro teaches a method comprising every active step of the instant method. 
While the instant claims recite what this protein is “indicative” of, this is a property of the protein itself. In other words, the claims do not require anyone recognize or do anything with this information but rather describe a property of the protein. As the protein of Castro meets all of the other limitations (PK-sensitive, transmissible, prion conformer), this property is considered inherent in the protein of Castro; chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)). 
With respect to the preamble, the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is insufficient to distinguish the claimed method from that of the prior art. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
Regarding claim 2, this is not an active step but rather a description of a property of the protein: it is not present in a control sample from a subject without MS. As noted above, this claim is both indefinite as well as fails to meet the requirements of written description. However, a compound and its properties are inseparable (see above) and the Office is not in a position to obtain and test prior art products for certain properties. It is therefore the position of the Office that since the protein of Castro meets the other limitations of the protein, this property is inherent, i.e., there exists a non-MS control sample in which the PK-sensitive prions of Castro are absent; burden is shifted to Applicant to provide objective evidence to the contrary.
Regarding claims 3-6, these claims are directed to properties of the protein. While these properties must be established in order to determine infringement (see §112 rejections above), they are not written as active steps. A compound and its properties are inseparable and the Office is not in a position to obtain and test prior art products for certain properties. As such, since the prion of Castro meets the other limitations of the claims and appears on its face to be the same, burden is shifted to Applicant to provide evidence that these properties are not inherent to the transmissible, proteinase K-sensitive conformer of PrP of Castro. 
Regarding claim 8, Castro teaches the samples are brain tissue (p.5), which is a tissue sample.
Regarding claim 11, Castro teaches the sample is brain tissue (p.5). The sample was processed as a homogenate, meaning that the detected prion was in, e.g., neurons, astrocytes, around vessels, in the extracellular space, etc.
Regarding claim 14, the instant specification discloses that fluorescent spectroscopy and probes known to bind constitutes spectral analysis (paragraph 57). Castro teaches using fluorescence and antibodies on a spectra image microplate reader (p.6 C1). 
Therefore, claims 1-6, 8, 11, and 14 are anticipated by Castro.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8, 11, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro in view of Orru.
Claims 1-6, 8, 11, and 14 are anticipated by Castro as discussed above and incorporated herein; these claims would have been obvious for the same reasons.
Orru teaches using ThT, RT-QuIC, PMCA, and laser immunoassays are capable of detecting prions (table 1).
Regarding claims 14 and 18, it would have been obvious to one of ordinary skill in the art at the time of filing to use known, predictable methods of detecting prions. This is because Castro teaches detecting prions and the ordinary artisan is equipped to make predictable variations.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to in one method (i.e., Orru’s method of detecting prions), and a person of ordinary skill would recognize that it would improve similar methods (i.e., detecting prions as in Castro) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. 
Therefore, claims 1-6, 8, 11, 14, and 18 would have been obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649